Dissenting Opinion

Miller, J.,
February 25, 1963.
— By its decision affirming the chancellor’s adjudication, it is respectfully suggested that this court is discouraging the initial exercise of administrative discretion by the Pennsylvania Labor Relations Board, as required by the Pennsylvania Labor Relations Act of June 1,1937, P. L. 1168, 43 PS §211.1 et seq. True, one might properly ask why the board did not proceed with dispatch to determine the jurisdictional question raised by plaintiff in the first application for designation of a collective bargaining agent for the Schmidt employes; certainly it would have been better to conclude this investigation, and render a decision, rather than to permit three companion applications to be advanced concurrently, with the resultant additional burden of litigation upon plaintiff. In the course of these numerous hearings, the issuance of the subpoenas directed to plaintiff’s officials undoubtedly precipitated their flight to the shelter of the equity court, but this ancillary issue could have been resolved by application to the proper court, and the board’s investigation thereafter concluded: 43 PS §211.10.
However, the possible malfunctions in the board’s procedural machinery furnish no justification for depriving the board of 'its right to determine its jurisdiction in the first instance. A careful reading of the majority opinion indicates there is at least a question that *613the NLRB has exclusive jurisdiction of this matter, and likewise, the Pennsylvania Board should not be foreclosed by what might have been an unfortunate remark made by its counsel before the chancellor. The majority correctly states that this court “has jurisdiction to enjoin invalid administrative action.” But the effect of this decree is to halt administrative action while it is still inchoate, at a time when the question of its validity is premature.
It would appear more appropriate that equity should intervene only to the extent of stopping the processing of the companion applications, thus avoiding the possibility of “demonstrably fruitless hearings,” while the board is directed to adjudicate promptly the jurisdictional question raised in the Schmidt application. Thereafter, the aggrieved party will have its right of appeal, and judicial review of the board’s initial resolution of this challenge to its jurisdiction may be obtained in an orderly manner, if necessary. Such procedure was successfully followed in the Pittsburgh Railways case, cited by the majority, and also in PLRB v. Friedberg, 395 Pa. 294 (1959).
I, therefore, respectfully dissent from the majority opinion.